Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings filed 12/31/2020 are not proper black and white line drawings. This is frequently the result of drawings which are filed in a very dark grey (so dark that it is appears black such as RGB value 37, 37, 37) instead of pure black (RGB value 0, 0, 0). While very dark grey may appear black, it causes artifacts and inconsistent line thickness. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.
Examiner notes that the drawings in the foreign priority document do not have these issues which suggests the original drawings need to be converted to monochrome black and white line drawings (not greyscale) before being submitted.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first fitting portion and the second fitting portion…being configured to be releasably connected to one another” (claim 1) Examiner notes that the specification does not describe these limitations in sufficient detail to support adding these features to the drawings. Examiner suggests canceling this limitation from claims 1 and 7.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Page 9, Line 19: “third operating element 13b” should be replaced with “second operating element 13b”.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-15 are replete with unclear language and antecedent basis issues. The below list comprises examples of these issues. Applicant should review the entirety of the claims for these and similar issues throughout.
The phrase “at least one” is used throughout the claims to describe limitations, but is later not included. For Example, Claim 1 recites “at least one actuating arm”, but claim 11 later recite “the actuating arm”. This later recitation recites antecedent basis because it is which actuating arm is being referred to. Examiner suggests replacing “at least one” with “an” or “a” in the first recitation to more clearly indicate that only one of the corresponding limitation is being referred to.
The term “preferably” is recited throughout the claims and is unclear whether the limitations which follow are positively recited. For purposes of Examination, any limitations which follow “preferably” are not considered positively recited. Correction is required.
The phrase “can be” is recited throughout the claims and is unclear whether the limitations which follow are positively recited. For purposes of Examination, any limitations which follow “can be” are not considered positively recited. Correction is required.
that an adjustment device” is awkward and should be revised.
Claim 3 recites “a first operating element”, “a second operating element”, and “a third operating element”. This is unclear if these are different or in addition to the “three operating elements” recited in claim 1. Examiner has interpreted these to be the same operating elements of claim 1 and suggests defining them as first, second, and third in claim 1 so it is clear when they are being referred to later.
Claim 7 “is configured to be movable is unclear”. Examiner suggests replacing this with “is configured to move” or “is movable”. 
Claims 7 and 14 are unclear due to the phrase “and/or”. Examiner has interpreted this to mean “or”. 
Claim 7 “an actuating element” is unclear. Examiner believes this is referring to one of the operating elements and suggest amending the claims to clarify this.
Claim 7 recites “the carrier, upon rotation of an actuating element about a rotational axis, is configured to be movable along the inclined surface portion in a direction extending transversely to the rotational axis”. It is unclear how the carrier could move along the inclined surface if the inclined surface is on the carrier (recited earlier in claim 7). It is further unclear how the carrier can move along the inclined surface if the inclined surface is on the mounting body. Applicant’s disclosure does not show the carrier moving in any way along the inclined surface, but instead shows the carrier being moved laterally by way of a transmitting portion (17) with a guide element (17a), the guide element of the transmitting portion moving along the inclined surface. Clarification is required.
Claim 9 “as large than” is unclear. Examiner has interpreted this to mean “larger than”.
Claim 14 “is or are” is awkward and should be revised.
Claim 14 “at least over a region” is awkward and should be revised.
Dependent Claims 2-15 are unclear for the same reasons as the claims upon which they depend.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over WO2016/174071, herein referred to as ‘071, in view of Yamaguchi (US 2017/0130497), herein referred to as ‘497. 
For Claim 1, ‘071 discloses a furniture fitting for supporting a furniture part (6) movably-mounted relative to a furniture carcass (3), the furniture fitting comprising: a first fitting portion (2) to be fixed to the furniture carcass (3), and a second fitting portion (4) to be fixed to the movable furniture part (6), the first fitting portion (2) and the second fitting portion (4) being hingedly connected to one another, wherein the first fitting portion (2) includes at least one 
‘071 does not disclose wherein the furniture fitting comprises three operating elements. ‘071 instead teaches two operating elements (26, 27).
‘497 teaches a furniture fitting comprising three operating elements (23a, 24a, 24b), wherein each of the three operating elements is configured to be actuated from a front side of the fitting portion (as seen in Figure 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply a third operating element as taught by ‘497 to the furniture fitting of ‘071. One would be motivated to make such a modification in order to allow for easily accessible fine adjustments that are readily formable (such as utilizing two smaller adjustment portions (5C, 5C2) that are easier and cheaper to manufacture).
For Claim 2, ‘071 further teaches wherein the mounting body (21, 22), upon an actuation of the operating elements, is arranged so as to be stationary relative to the furniture carcass. 
For Claim 3, ‘071 further teaches the furniture fitting according to claim 1, wherein a position of the carrier (12, 18, 23) relative to the mounting body (21, 22) can be adjusted in a 
‘071 does not teach a position of the carrier relative to the mounting body can be adjusted in a height direction by a third operating element (of the three operating elements).
‘497 teaches a third operating element (23a) which is capable of adjusting in a height direction.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the third operating element capable of adjusting in a height direction of ‘497 to the furniture fitting of ‘071. One would be motivated to make such a modification in order to allow for fine adjustments of the furniture fitting from an easily accessible position. 
For Claim 4, ‘071 in view of ‘497 further teaches wherein at least two of the three operating elements are each rotatably supported about a rotational axis, wherein it is preferably provided that the rotational axes of the at least two operating elements extend substantially parallel to one another (as seen in Figure 3 of ‘071 and Figure 6 of ‘497). 
For Claim 5, ‘071 in view of ‘497 further teaches wherein the three operating elements are each rotatably supported about a rotational axis, wherein the rotational axes of the three operating elements extend substantially parallel to one another (as seen in Figure 3 of ‘071 and Figure 6 of ‘497).
For Claim 6, ‘071 further teaches wherein at least one operating element is in threading engagement with the mounting body (as seen in Figure 3 of ‘071). 
For Claim 8, ‘071 further teaches wherein the front side of the mounting body (21, 22), in a closed condition (as seen in Figure 3) of the furniture fitting, faces towards the second fitting portion (4) and, in a mounted condition of the furniture fitting, is aligned substantially parallel to a front face of the furniture carcass (as seen in Figure 3). 


For Claim 10, ‘071 further teaches wherein the mounting body (21, 22) is configured to be received within a recess of the furniture panel, wherein in a mounted condition of the furniture fitting on the furniture panel, only the front side of the mounting body is visible (as seen in Figure 9). 
For Claim 11, ‘071 further teaches wherein a setting contour (cam shape of actuating arm 7 as seen in Figure 2) is provided, wherein a pressure roller (30) pressurized by the spring device (11) is configured to run along the setting contour upon a movement of the actuating arm (7), wherein the setting contour is arranged on the actuating arm (7). 
For Claim 12, ‘071 further teaches wherein the furniture fitting includes at least one damping device (15, 20) for dampening a movement of the pivotally mounted actuating arm. 
For Claim 13, ‘071 further teaches wherein the furniture fitting is configured as a furniture hinge (as seen in Figure 9). 
For Claim 14, ‘071 further teaches wherein the fastening side and/or the front side of the mounting body is or are configured to be flat at least over a region (as seen in Figure 1). 
For Claim 15, ‘071 in view of ‘497 further teaches an item of furniture comprising a furniture carcass and at least one furniture part which is movably supported relative to the furniture carcass by the furniture fitting according to claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10,240,377 and US 9,169,681 each teach a furniture hinge with three operating adjusting elements accessible from a single face and are pertinent but not relied upon in the current rejection. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey O'Brien whose telephone number is (571)270-3655.  The examiner can normally be reached on M-Th 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jeffrey O'Brien/            Primary Examiner, Art Unit 3677